Per Curiam. We think the mortgage was void as to the after-acquired property, and before it could be made effectual some new act of the mortgagor or his assent to some act by another was necessary. Had the mortgagee obtained possession through the act or assent of the mortgagor before the rights of third persons had intervened, his title would have been perfect as against the world, and perhaps the same consequence would have followed if he had taken possession for causes allowed by the terms of the mortgage. There was no such act or assent of the mortgagor; nor can we say on the whole case that there were such facts as would have justified the taking possession under the terms of the mortgage. In a court of equity it would perhaps be held that the mortgage would be effectual to charge the property when acquired with an equitable hen as against the mortgagor (and as some cases maintain against creditors with notice), but this proceeding is at law and must deal only with the legal rights of the parties. See Williams v. Briggs, 11 R. I. 476; Pennock v. Coe, 23 Howard, 117; Hunt v. Bullock, 23 Ill. 324; Titus v. Mabee, 25 Ill. 257; Head v. Goodwin, 37 Me. 187; Jones v. Richardson, 10 Met. 481. The judgment is affirmed. Baker, P. J., took no part in the (case.